Case 1:19-cv-07069-AT Document 207 Filed {

  

DOCUMENT
KIRKLAND & ELLIS | ELECTRONICALLY FILED
AND AFFILIATED PARTNERSHIPS DOC #:

DATE FILED: _ 7/7/2020

601 Lexington Avenue
New York, NY 10022

Sandra Goldstein, P.C. United States
To Call Writer Directly: Facsimile:
+1 212 446 4779 +1 212 446 4800 +1 212 446 4900
sandra.goldstein@kirkland.com

www kirkland.com

July 7, 2020
VIA CM/ECF

The Honorable Analisa Torres

Daniel Patrick Moynihan United States Courthouse
Courtroom 15D

500 Pearl Street

New York, NY 10007-1312

Re: David S. Smith (Ireland) Unlimited Co., et al. v. Liqui-Box, Inc., et al.,
No. 19 Civ. 7069 (AT) (S.D.N-Y.)

Dear Judge Torres:

I write on behalf of both parties in the above-captioned litigation in response to the
Court’s July 2, 2020 Order directing the parties to submit a status letter stating whether this case
may be closed. (Dkt. #205.)

The parties agree that this case may be closed. On November 19, 2019, Liqui-Box, Inc.
and Liqui-Box Holdings, Inc. (together, “Liqui-Box”) moved to dismiss voluntarily Liqui-Box’s
claims without prejudice pursuant to Fed. R. Civ. P. 41(a)(2). On December 12, 2019, the Court
granted Liqui-Box’s motion and dismissed Liqui-Box’s claims without prejudice in an order
filed under seal. (See Dkt. #157.) On March 18, 2020, the parties filed a stipulation of voluntary
dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) dismissing the remaining counterclaims
against Liqui-Box and Additional Counterclaim Defendant Olympus Growth Fund VI, L.P.
without prejudice. (Dkt. #204.) Following these voluntary dismissals, there are no remaining
claims in this action.

 

Sincerely,
The Clerk of Court is directed to terminate the motions
at ECF Nos. 162, 164, 166, 174, 179, and 182, and /s/ Sandra Goldstein
close the case. Sandra Goldstein

SO ORDERED.

Dated: July 7, 2020

New York, New York O}-

ANALISA TORRES
United States District Judge

 
